RAHMEYER, Judge,
concurring.
I concur in the result reversing the maintenance award; however, giving due deference to the trial court’s findings on credibility,1 as we must, I believe wife’s evidence does support the trial court’s finding that wife was unable to support herself through appropriate employment due to wife’s testimony regarding the availability of work. The problem with the award is that there was virtually no evidence in the record reflecting husband’s ability to pay maintenance. Although the docket sheet reflects the filing of an income and expense statement, the record does not reflect that any income and expense statements were admitted into evidence or considered by the trial court. Therefore, I am constrained to concur in reversing the trial court on the issue of maintenance.

. See L.R.M. v. R.K.M., 46 S.W.3d 24, 26 (Mo.App. E.D.2001).